By the Court:
The act of February 27, 1867, “relating to roads and highways,” (64 O. L. 27), provides that township trustees may locate ditches or drains upon lands adjoining or lying near a public road, whenever, in the judgment of the trustees, such ditches or drains are necessary for the benefit of the road, but makes no provision for compensation to the owner, in money, to be assessed by a jury, for the land appropriated for such ditches or drains. Held: That, for want of such provision, an appropriation of land for a ditch or drain, under the act, would be in contravention of section 19 of article 1 of the constitution, which provides that when private property is taken “ for the purpose of making or repairing roads * * * a compensation shall be made to the owner in money, * * * and such compensation shall be assessed by a jury.” The constitution, in this particular, does not execute itself. Lamb & McKee v. Lane, 4 Ohio St. 167.
Perpetual injunction awarded.
J. 01 Lee for defendants:
64 O. L. 27, 8, sec. 2; Const. of 1802, sec. 4, art. 8; Const. of 1851, sec. 19, art. 1; 1 Chase, 524, 631; 2 Chase, 950, 1154, 1398; 3 Chase, 1857; Swan’s Stat. of 1841, p. 808, 9; S. & C. 1309; S. & S. 663.